DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2021 has been entered.
 
Status
This Office Action is responsive to claim amendments filed for No. 16/531,912 on June 21, 2021. Please note: Claims 1 and 8 have been amended, claims 3, 6, 10 and 13 have been cancelled. Claims 1, 2, 4, 5, 7-9, 11, 12 and 14 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 7-9, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20100207889 A1), hereinafter Chen, in view of Matsumoto (US 20160006969 A1).
Claim 1, Chen teaches:
	A sensing module (FIG. 3), comprising:
	a sensing pixel array comprising a plurality of sensing pixels (20), which are arranged in a plurality of columns and a plurality of rows (See FIG. 3: a sensing pixel array in 10 comprising a plurality of sensing pixels 20, which are arranged in a plurality of columns and a plurality of rows), wherein the sensing pixels of each column are electrically coupled to a column output node, so that a plurality of column output nodes are electrically coupled to the plurality of sensing pixels of the sensing pixel array (See FIG. 3: each node corresponding to VOUT1, VOUT2, etc. correspond to a column output node, and sensing pixels 20 of each column are electrically coupled to one of these nodes so that a plurality of column output nodes (VOUT1, VOUT2, etc.) are electrically coupled to the plurality of sensing pixels 20 of the sensing pixel array), wherein in response to a control signal, sensed contents of the sensing pixels in each column are outputted to the column output node (See paragraph [0031]; See FIG. 4: VDD1 corresponds to a control signal. In response to VDD1 being VGH, sensed contents of the sensing pixels 20 in each column are outputted to the column output node (VOUT1, VOUT2, etc.));
	a current source (FIG. 2a: 40; See one of the current sources in FIG. 3), wherein a first terminal of the current source is electrically coupled to the plurality of column output nodes, and a second terminal of the current source is electrically coupled to a first voltage (See FIG. 3: a first terminal of the current source is electrically coupled to the plurality of column output nodes (VOUT1, VOUT2, etc.), and a second terminal of the current source is electrically coupled to a first voltage VSS); and
	a plurality of control switches (FIG. 3: SA), wherein a first terminal of each control switch is electrically coupled to the plurality of column output nodes such that the sensed contents of the sensing pixels are transmitted to the first terminal of the control switch, and a second terminal of each control switch is electrically coupled to a second voltage (See FIG. 3: a first terminal of each control switch SA is electrically coupled to the plurality of column output nodes (VOUT1, VOUT2, etc.) such that the sensed contents of the sensing pixels 20 are transmitted to the first terminal of the control switch SA, and a second terminal of each control switch is electrically coupled to a second voltage VRST), 
	wherein a voltage level of the second voltage is different from a voltage level of the first voltage (See paragraph [0029], last seven lines: a voltage level of the second voltage VSS is different from a voltage level of the first voltage VRST), wherein after the sensed contents of the plurality of sensing pixels are outputted and the plurality of control switches are turned on in response to a reset signal (RSTA) (See paragraph [0032]; See FIG. 4: Reset), a voltage level of an output voltage at the column output node corresponding to the sensing pixels of each column is pulled down to equal to or close to the voltage level of the second voltage (See FIG. 4: during the Reset period, a voltage level of an output voltage VOUT at the column output node corresponding to the sensing pixels of each column is pulled down to equal to or close to the voltage level of the second voltage VRST), 
	wherein when the plurality of control switches are turned on, a voltage difference between the first terminal and the second terminal of the current source is within a range between the voltage level of the first voltage and the voltage level of the second voltage (See paragraph [0032]; See FIGS. 3 and 4: during the Reset period, when the plurality of control switches SA are turned on, a voltage difference between the first terminal and the second terminal of the current source is within a range between the voltage level of the first voltage VSS and the voltage level of the second voltage VRST), so that the current source is in a standby status (As shown by the timing diagram in FIG. 5, after each reset phase, the output is able to be read immediately after for the next row of pixels. Therefore, it is apparent that the current source is in a standby status during the Reset period because it is able to begin drawing current again immediately after this period), 
	wherein a low voltage level is lower than the voltage level of the second voltage (See paragraph [0032]: therefore, VRST is greater than a low voltage level VGL).
	Chen does not explicitly teach (see elements emphasized in italics):
	A fingerprint sensing module, comprising:
	a fingerprint sensing pixel array,
	wherein the voltage level of the first voltage is lower than the voltage level of the second voltage, and the voltage level of the second voltage is higher than a ground voltage level.
However, in the same field of endeavor, sensing devices (Matsumoto, Abstract), Matsumoto teaches:
	A fingerprint sensing module (FIG. 1; See paragraph [0258]), comprising:
	a fingerprint sensing pixel array (FIG. 1: array of sensing pixels 30);
	a current source (FIG. 2: 13), wherein a second terminal of the current source is electrically coupled to a first voltage (See FIG. 2: a second terminal of the current source 13 is electrically coupled to a first voltage VSS);
(See FIG. 2: VSS is equal to GND).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sensing module (as taught by Chen) so that it is a fingerprint sensing module, comprising: a fingerprint sensing pixel array (as taught by Matsumoto). Doing so would allow for the function of the sensing module to be expanded to fingerprint sensing (See Matsumoto, paragraph [0258]).
Furthermore, Chen contained a device which differed from the claimed device by the substitution of a low voltage level is lower than the voltage level of the second voltage, but not explicitly the voltage level of the first voltage is lower than the voltage level of the second voltage, and the voltage level of the second voltage is higher than a ground voltage level. Matsumoto teaches the substituted element of a low level voltage that is equal to a ground voltage. Their functions were known in the art to provided low level voltages for driving sensing circuits. The first voltage level taught by Chen could have been substituted with a voltage equal to a low level ground voltage taught by Matsumoto and the results would have been predictable and resulted in the voltage level of the first voltage is lower than the voltage level of the second voltage, and the voltage level of the second voltage is higher than a ground voltage level.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
	
Regarding Claim 2, Chen in view of Matsumoto teaches all of the elements of the claimed invention, as stated above. Furthermore, Chen in view of Matsumoto teaches:
	The fingerprint sensing module (As discussed above, Chen was modified according to Matsumoto so that the sensing module is a fingerprint sensing module) as claimed in claim 1, wherein output terminals of at least two sensing pixels of each column are electrically coupled to the corresponding column output node (See Chen, FIG. 2: the sensing pixels 20 each have an output terminal corresponding to the drain of 26, such that, as shown in FIG. 3, output terminals of at least two sensing pixels of each column are electrically coupled to the corresponding column output node (VOUT1, VOUT2, etc.)).

Claim 4, Chen in view of Matsumoto teaches all of the elements of the claimed invention, as stated above. Furthermore, Chen in view of Matsumoto teaches:
	The fingerprint sensing module (As discussed above, Chen was modified according to Matsumoto so that the sensing module is a fingerprint sensing module) as claimed in claim 1, wherein the second voltage is provided by a voltage generation circuit (See Matsumoto, paragraph [0025] and paragraph [0032]; Although it is not explicitly discussed that VRST is provided by a voltage generation circuit, the Examiner is interpreting a voltage generation circuit as necessarily being present (either in the control area in FIG. 1 or elsewhere in the device) in order to provided the disclosed voltage so that the sensing module operates in the disclosed manner).

Regarding Claim 5, Chen in view of Matsumoto teaches all of the elements of the claimed invention, as stated above. Furthermore, Chen in view of Matsumoto teaches:
	The fingerprint sensing module (As discussed above, Chen was modified according to Matsumoto so that the sensing module is a fingerprint sensing module) as claimed in claim 4, wherein the voltage generation circuit is another current source, a biasing circuit or a buffer (See Matsumoto, paragraph [0025] and paragraph [0032]; Although it is not explicitly discussed that VRST is provided by a bias circuit, the Examiner is interpreting a bias circuit as necessarily being present (either in the control area in FIG. 1 or elsewhere in the device) in order to provided the disclosed voltage so that the sensing module operates in the disclosed manner).

Regarding Claim 7, Chen in view of Matsumoto teaches all of the elements of the claimed invention, as stated above. Furthermore, Chen in view of Matsumoto teaches:
	The fingerprint sensing module (As discussed above, Chen was modified according to Matsumoto so that the sensing module is a fingerprint sensing module) as claimed in claim 1, wherein after the voltage level of the output voltage at the column output node is equal to or close to the voltage level of the second voltage (See FIG. 4: after the Reset period), another sensing pixel of the column is subsequently sensed (See FIG. 5, showing that after the output voltage at the column output node (VOUT1, VOUT2, etc.) is equal to or close to the voltage level of the second voltage in the Reset period, another sensing pixel of the column is subsequently sensed (as shown by the generation of VDD1-VDDn)).

Regarding Claim 8, Chen teaches:
	A sensing module (FIG. 3), comprising:
	a sensing pixel array comprising a plurality of sensing pixels (20), which are arranged in a plurality of columns and a plurality of rows (See FIG. 3: a sensing pixel array in 10 comprising a plurality of sensing pixels 20, which are arranged in a plurality of columns and a plurality of rows), wherein the sensing pixels of each row are electrically coupled to a row output node, so that a plurality of row output nodes are electrically coupled to the plurality of sensing pixels of the sensing pixel array (See FIG. 3: each node corresponding to VOUT1, VOUT2, etc. correspond to a row output node, and sensing pixels 20 of each row are electrically coupled to one of these nodes so that a plurality of row output nodes (VOUT1, VOUT2, etc.) are electrically coupled to the plurality of sensing pixels 20 of the sensing pixel array), wherein in response to a control signal, sensed contents of the sensing pixels in each row are outputted to the row output node (See paragraph [0031]; See FIG. 4: VDD1 corresponds to a control signal. In response to VDD1 being VGH, sensed contents of the sensing pixels 20 in each row are outputted to the row output node (VOUT1, VOUT2, etc.));
	a current source (FIG. 2a: 40; See one of the current sources in FIG. 3), wherein a first terminal of the current source is electrically coupled to the plurality of row output nodes, and a second terminal of the current source is electrically coupled to a first voltage (See FIG. 3: a first terminal of the current source is electrically coupled to the plurality of row output nodes (VOUT1, VOUT2, etc.), and a second terminal of the current source is electrically coupled to a first voltage VSS); and
	a plurality of control switches (FIG. 3: SA), wherein a first terminal of each control switch is electrically coupled to the plurality of row output nodes such that the sensed contents of the sensing pixels are transmitted to the first terminal of the control switch, and a second terminal of each control switch is electrically coupled to a second voltage (See FIG. 3: a first terminal of each control switch SA is electrically coupled to the plurality of row output nodes (VOUT1, VOUT2, etc.) such that the sensed contents of the sensing pixels 20 are transmitted to the first terminal of the control switch SA, and a second terminal of each control switch is electrically coupled to a second voltage VRST), 
	wherein a voltage level of the second voltage is different from a voltage level of the first voltage (See paragraph [0029], last seven lines: a voltage level of the second voltage VSS is different from a voltage level of the first voltage VRST), wherein after the sensed contents of the plurality of sensing pixels are outputted and the plurality of control switches are turned on in response to a reset signal (RSTA) (See paragraph [0032]; See FIG. 4: Reset), a voltage level of an output voltage at the row output node corresponding to the sensing pixels of each row is pulled down to equal to or close to the voltage level of the second voltage (See FIG. 4: during the Reset period, a voltage level of an output voltage VOUT at the row output node corresponding to the sensing pixels of each row is pulled down to equal to or close to the voltage level of the second voltage VRST), 
	wherein when the plurality of control switches are turned on, a voltage difference between the first terminal and the second terminal of the current source is within a range between the voltage level of the first voltage and the voltage level of the second voltage (See paragraph [0032]; See FIGS. 3 and 4: during the Reset period, when the plurality of control switches SA are turned on, a voltage difference between the first terminal and the second terminal of the current source is within a range between the voltage level of the first voltage VSS and the voltage level of the second voltage VRST), so that the current source is in a standby status (As shown by the timing diagram in FIG. 5, after each reset phase, the output is able to be read immediately after for the next row of pixels. Therefore, it is apparent that the current source is in a standby status during the Reset period because it is able to begin drawing current again immediately after this period), 
	wherein a low voltage level is lower than the voltage level of the second voltage (See paragraph [0032]: therefore, VRST is greater than a low voltage level VGL).
	Chen does not explicitly teach (see elements emphasized in italics):
	A fingerprint sensing module, comprising:
	a fingerprint sensing pixel array,
	wherein the voltage level of the first voltage is lower than the voltage level of the second voltage, and the voltage level of the second voltage is higher than a ground voltage level.
However, in the same field of endeavor, sensing devices (Matsumoto, Abstract), Matsumoto teaches:
	A fingerprint sensing module (FIG. 1; See paragraph [0258]), comprising:
(FIG. 1: array of sensing pixels 30);
	a current source (FIG. 2: 13), wherein a second terminal of the current source is electrically coupled to a first voltage (See FIG. 2: a second terminal of the current source 13 is electrically coupled to a first voltage VSS);
	wherein the voltage level of the first voltage is equal to a low voltage level, which is a ground voltage level (See FIG. 2: VSS is equal to GND).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sensing module (as taught by Chen) so that it is a fingerprint sensing module, comprising: a fingerprint sensing pixel array (as taught by Matsumoto). Doing so would allow for the function of the sensing module to be expanded to fingerprint sensing (See Matsumoto, paragraph [0258]).
Furthermore, Chen contained a device which differed from the claimed device by the substitution of a low voltage level is lower than the voltage level of the second voltage, but not explicitly the voltage level of the first voltage is lower than the voltage level of the second voltage, and the voltage level of the second voltage is higher than a ground voltage level. Matsumoto teaches the substituted element of a low level voltage that is equal to a ground voltage. Their functions were known in the art to provided low level voltages for driving sensing circuits. The first voltage level taught by Chen could have been substituted with a voltage equal to a low level ground voltage taught by Matsumoto and the results would have been predictable and resulted in the voltage level of the first voltage is lower than the voltage level of the second voltage, and the voltage level of the second voltage is higher than a ground voltage level.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 9, Chen in view of Matsumoto teaches all of the elements of the claimed invention, as stated above. Furthermore, Chen in view of Matsumoto teaches:
	The fingerprint sensing module (As discussed above, Chen was modified according to Matsumoto so that the sensing module is a fingerprint sensing module) as claimed in claim 8, wherein output terminals of at least two sensing pixels of each row are electrically coupled to the corresponding row output node (See Chen, FIG. 2: the sensing pixels 20 each have an output terminal corresponding to the drain of 26, such that, as shown in FIG. 3, output terminals of at least two sensing pixels of each row are electrically coupled to the corresponding row output node (VOUT1, VOUT2, etc.)).

Regarding Claim 11, Chen in view of Matsumoto teaches all of the elements of the claimed invention, as stated above. Furthermore, Chen in view of Matsumoto teaches:
	The fingerprint sensing module (As discussed above, Chen was modified according to Matsumoto so that the sensing module is a fingerprint sensing module) as claimed in claim 8, wherein the second voltage is provided by a voltage generation circuit (See Matsumoto, paragraph [0025] and paragraph [0032]; Although it is not explicitly discussed that VRST is provided by a voltage generation circuit, the Examiner is interpreting a voltage generation circuit as necessarily being present (either in the control area in FIG. 1 or elsewhere in the device) in order to provided the disclosed voltage so that the sensing module operates in the disclosed manner).

Regarding Claim 12, Chen in view of Matsumoto teaches all of the elements of the claimed invention, as stated above. Furthermore, Chen in view of Matsumoto teaches:
	The fingerprint sensing module (As discussed above, Chen was modified according to Matsumoto so that the sensing module is a fingerprint sensing module) as claimed in claim 11, wherein the voltage generation circuit is another current source, a biasing circuit or a buffer (See Matsumoto, paragraph [0025] and paragraph [0032]; Although it is not explicitly discussed that VRST is provided by a bias circuit, the Examiner is interpreting a bias circuit as necessarily being present (either in the control area in FIG. 1 or elsewhere in the device) in order to provided the disclosed voltage so that the sensing module operates in the disclosed manner).

Regarding Claim 14, Chen in view of Matsumoto teaches all of the elements of the claimed invention, as stated above. Furthermore, Chen in view of Matsumoto teaches:
	The fingerprint sensing module (As discussed above, Chen was modified according to Matsumoto so that the sensing module is a fingerprint sensing module) as claimed in claim 8, wherein after the voltage level of the output voltage at the row output node is equal to or close to the voltage level of the second voltage (See FIG. 4: after the Reset period), another sensing pixel of the row is subsequently sensed (See FIG. 5, showing that after the output voltage at the row output node (VOUT1, VOUT2, etc.) is equal to or close to the voltage level of the second voltage in the Reset period, another sensing pixel of the row is subsequently sensed (as shown by the generation of VDD1-VDDn)).

Response to Arguments
Applicant’s arguments filed 06/21/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant argues (Remarks, pages 7-10) that the previously cited references don’t teach the amended limitations of the independent claims. However, these arguments are moot because Wu, Yano and Morimura are no longer relied upon in the above rejections, and Chen and Matsumoto have been introduced to render the limitations of the independent claims obvious.
For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	DING; Xiaoliang (US-20200175245-A1): pertinent to applicant's disclosure for its teaching of fingerprint sensing modules including a current source (See FIG. 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332.  The examiner can normally be reached on Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN X CASAREZ/Examiner, Art Unit 2692